TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 30, 2013



                                       NO. 03-11-00450-CR


                                     Dennis Davis, Appellant

                                                  v.

                                   The State of Texas, Appellee




            APPEAL FROM 167TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
             REVERSED AND REMANDED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was error in the trial court’s judgment. IT IS

THEREFORE ORDERED that the judgment be reversed and the cause is remanded for a new

trial, and that this decision be certified below for observance.